By the Court.
Daly, F. J.
The point decided by the Court of Appeals in this case, 4 Sold. 508, was, that the question should have been submitted to the jury whether the plaintiffs were ready, and offered to deliver the iron to the defendants, and the Chief Justice who pronounced the opinion of the Court declared that if that question had been properly left to them, the jury might well have found in the plaintiff's favor. He also remarked that the want of an endorsement of the custom house permit was not objected to by the defendants, that if it had been, the endorsement could have been immediately made or obtained ; that the bargain was, in fact, broken by the defendants, not because the permit was unendorsed, but because the defendants wanted the permit delivered to them that they might thereby get the notes of D. M. Wilson & Co., to whom they had sold the iron, and obtain by means of their notes the money wherewith to pay the plaintiffs. He also declared that it was not necessary to bring the iron to the plaintiff's office and tender it there, but that an offer to deliver in good faith was a substantial compliance with the contract. It is true time all this was aldter. on the part of the Chief Justice, the point, determined by the Court being the one above stated, but I refer to i.e because it was, in my judgment, a correct smeement of the law, and will be applied without farther reference to it. in the decision of the present ease,, zo for as it is necessary.
*117When the case came again before the Court for review (4 E. D. Smith, 500) it was held by my brethren Ingraham and Woodruff, that if there was a valid lien upon the goods for storage, the offer to deliver should have been an offer disencumbered of any lien; that the fact that the clerk of the defendants made no objection on that account was immaterial, as he could not waive* the defendants’ right, and that to warrant a waiver on the part of the defendants, it must appear that they knew that the storage remained unpaid. It was remarked, however, by my brother Woodruff, that there could be “no doubt of the power of the storekeeper to waive the lien, * * * and that any arrangement between him and the plaintiff, amounting to an actual giving of credit to them personally, excluding him. from a lion upon the iron, or possibly a previous course of dealing upon personal credit, coupled with actual agreement that was made in this instance respecting the price,” (the rate or charge for storage) “ might have warranted the jury in finding that the defendants would, by accepting the plaintiffs’ tender, have acquired the actual and legal control of the iron,” and “ that if the defendants were aware that the storekeeper was, in a course of dealing with the plaintiffs, looking to their personal credit, and not claiming any lien, or even if that xoere the customary usage, the omission of the defendants to make the objection, might amount to an acquiescence in the sufficiency of the tender without requiring the plaintiffs to go to the storekeeper at once and make the payment of storage.”
The testimony upon the present trial was more full and satisfactory upon all these points than upon the former trials, and was, in my opinion, abundantly sufficient to entitle the plaintiffs to recover.
The plaintiffs’ clerk testified that there was no occasion for an endorsement of the permit, but that he would have en- < 'sed it if the defendant had asked him to do so, which effectually disposes of this objection.
The storekeeper testified that the custom of the storehouse was to charge the storage to good houses like that of the plaintiffs, instead of demanding payment, except in the case of quibbling customers, who, though perfectly good. were required to pay the storage before the property stored was *118delivered, that the plaintiffs’ standing during the period was good, and that there was not one in fifty cases where they insisted upon the payment of storage before delivering the goods ; that when an order was presented, they charged the former owner for storage up to that date, and passed the new charges to new account. The witness could not recollect any instance in which the plaintiffs had asked him to deliver upon credit. He could not recolléet if, in his previous dealings with the plaintiffs, it was his habit to deliver goods on their order without the payment of storage, but that if they had asked him he would certainly have done so, as he was. in the habit of doing-so with others; that if the order or permit had been presented to him he would have certainly delivered the goods. This was not a public, but a private bonded warehouse, in which the compensation for storage went to the witness and not to the government, (Dunlap’s U. S. Laws, p. 1403,) and the rate or price of storage in this particular case was agreed upon between the witness and the plaintiffs before the iron was taken in.
That the plaintiffs were not of the cl ass known as quibbling customers appears from the statement of the store-keeper, that he would certainly have delivered the iron upon the presentation of the permit, without requiring the immediate payment of the storage, and the conclusion of the evidence is, that if the defendants had fulfilled their contract when the custom house permit was obtained and tendered to them, the store-keeper would have delivered the iron to them, and charged the storage to the plaintiffs.
There was in point of fact no lien at all in the case. Where it appears from the course of dealing of the warehouse-man, or by the agreement of the parties, that the goods stored will he delivered, without requiring the immediate payment of the storage, the warehouse-man relying on the personal credit of t . parries, there is no lieu, because such a course of dealing is inconsistent.with an implied agreement at the time of -the deposit, that the property is not to be taken away unless the storage is paid. Cracshay v. Homfray, 4 B. & Ald., 50. In the case cited, a quantity of iron was stored by the importer with the warehouseman, and afterwards sold to the *119plaintiffs. A part of the iron was delivered to the plaintiffs, when, the importer having failed, the warehouse-man refused to deliver the remainder, claiming a lien upon it for the storage. By the course of dealing, the storage "was usually paid by .the merchant importer at the Christmas following the importation, whether the lien had been removed in the. mean time or not; and upon this state of the facts, it was held that the warehouse-man had no lien, and that the plaintiff was entitled to the remainder of the iron without paying the storage. That case differs from the present only in the feature that there, by the usual course of dealing, there was a fixed time for payment, but that makes no difference in the principle, which is, that no lien exists where there is an understanding which may be implied from the course of dealing, that the property will be delivered without requiring the immediate payment of the storage. The right of lien is founded upon an implied contract (Cowell v. Simpson, 16 Ves. 275 ; Livingston v. Blacklack, M. & S., 542), and where it appears that the parties have contracted for a particular time of payment, or for a ¡node of payment inconsistent with the contract which the law would otherwise imply, no lien exists. Chase v. Witmore, 5 M. & S., 306; Hutton v. Brugg, 2 Marsh. 345 ; per Gibbs, C. J.
In the civil law, if credit is given, the right to a lien is gone, upon the ground that a credit is inconsistent with a lieu (Dig. lib. 18, tit. 1, c. 19); and this was recognized as a principle of the common law as early as the Year Book (5 Edw. iv. 2 pl. 20; 17 Edw. rv.).
Where it appeared, therefore, that it was the established usage of the store-keeper to deliver property to houses in good standing, relying upon tlieir personal credit for the payment of the storage, it was showing that in such case the right of lien was waived, and we have no right to imply, nor would a jury be justified in finding that the contract of the plaintiffs with the store-keeper was different from that of other houses in good standing. Such an arrangement with solvent houses might have been equally advantageous, both to the storekeeper, a t to them, and it was one that he was competent to make, as he, and not the government, was entitled to the storage. Such an arrangement having been established by the course of dealing, it must be presumed that the plaintiffs con *120tracted upon the same terms as others in like situation, until the contrary is shown, and such being the fact, there was no lien.
To entitle the plaintiffs to recover, they were bound to show that they were able, and offered, to deliver the property. The tender of the permit was sufficient if that was all that was necessary to enable the defendants to take possession of the goods, and if the store-keeper would have delivered the iron to them, tin the presentation of the permit alone, without requiring them to pay the storage which he swore upon the trial he would have done, and which I hold he was bound to do, upon the ground that there was an implied understanding at the time of the deposit, that goods would he delivered to solvent houses without requiring the payment of.storage at the time of delivery, then the plaintiffs have shown all that could reasonably be required of them, and to insist, that they should do what the store-keeper in this case did not exact, to put themselves in a position to deliver, is to demand on their part the performance of an act which the facts of the case show was unnecessary. The law would indeed be subject to the reproach of insisting upon technicalities to the sacrifice of substantial justice if we were to hold that the plaintiffs must fail in their action and lose all bought upon their contract, because they did not go and pay the storage when they knew that the iron would be delivered, and that the storage would be charged to them.
The question put to the witness Dimon, whether he had anthority to endorse the permit, if the money had been paid, was a proper one, and the question put to the stine-keeper, whether in his previous dealings with the plaintiffs, it was his habit to deliver goods on their order without the payment of storage, was also proper for the reasons already stated.
The four grounds assigned for the motion for nonsuit, were untenable. The two first are answered by Chief Justice Ecgoles already referred to. As respects the third, I have already stated that in my judgment the offer, or tender. was sufficient, ami as respects tide fourth, it is enough to ¿av that if the plaintiff's were not in a condition to deliver tho iron when they first sent their check t-» the defendants, it was he-cause they were engaged in getting it through the custom*121house; they had the permit when their check was returned, and they sent it to, and tendered it at, the defendants’ office at twenty-five minutes before three o’clock P. M.
The defendants had left no instructions with the clerk, and it. was very evident that they were not prepared to pay, as their object was to get the permit, that they might raise, by means of it, the money by which to fulfill the contract
In the view I have taken of this case, it is wholly immaterial whether the judge was right or not in telling the jury that as the defendants were dealers in iron, and knew that this was a bonded warehouse, they should be presumed to know that there was a charge for storage, and that if they wished to avail themselves of the objection that there was no receipt showing the payment of it, they should have called the plaintiffs attention to the omission, and refused to accept until the charge for storage was paid, and in other respects,-the charge, in the view I have taken,-was unobjectionable.
The judgment should be affirmed.*
Hilton, J., concurred.
Beady, J., dissented.

 The judgment in this case was affirmed by the Court of Appeals.